Title: From George Washington to the United States Senate and House of Representatives, 24 January 1791
From: Washington, George
To: United States Senate and House of Representatives



United States January 24th 1791.
Gentlemen of the Senate and House of Representatives.

In execution of the powers with which Congress were pleased to invest me by their Act intitled “An Act for establishing the temporary and permanent seat of the Government of the United States” and on mature consideration of the advantages and disadvantages of the several positions, within the limits prescribed by the said Act, I have, by Proclamation, bearing date this day, a copy of which is herewith transmitted, directed Commissioners, appointed in pursuance of the Act, to survey and limit a part of the territory often miles square, on both sides the river Potomack, so as to comprehend George Town in Maryland, and to extend to the Eastern branch. I have not by this first Act given to the said territory the whole extent of which it is susceptible in the direction of the River; because I thought it important that Congress should have an opportunity of considering whether by an amendatory law, they would authorize the location of the residue at the lower end of the present, so as to comprehend the Eastern branch itself, and some of the Country on its lower side in the State of Maryland, and the town of Alexandria in Virginia. If, however, they are of opinion that the federal territory should be bounded by the water edge of the Eastern-branch, the location of the residue will be to be made at the upper end of what is now directed. I have thought best to await a survey of the territory before it is decided on what particular spot on the North Eastern side of the River the public buildings shall be erected.

Go: Washington

